The present application is being examined under the pre-AIA  first to invent provisions.
	This Office Action is an answer to claims filed on 10/28/2021.  Claims 1-120 are pending in this application.
Foreign Priority
2.	Applicant claims a Japanese priority of 5/29/2014; it is considered.
Information Disclosure Statements
3.	Applicant filed Information Disclosure Statements on 10/28/2021, 2/17/2022, and 6/16/2022; they are considered.
Double Patenting
4.	 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Long!, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
5.    A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
6.    The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
7.    Independent claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Pat. 11364901 by Nguyen Van et al. (same assignee) wherein pending claim 1 is clearly having similar limitations with claim 1 of US Pat. 11364901.
8.	The patented claims (for US Patent US 11364901 B2) are narrower which read on the broad claims of the pending application Ser. No. 17/452659.
THIS APPLICATION 17/452,659
RELATED US Patent 11364901 B2
1. A driving support apparatus provided on a subject vehicle, the driving support apparatus comprising:
 processing circuitry configured to: 
calculate a trajectory of a tracking-target moving body, so that a trajectory of the tracking-target moving body detected in at least one of a first area and a second area and a trajectory of the tracking-target moving body estimated in a blind spot area are continuous to each other, by estimating a position of the tracking-target moving body when the tracking-target moving body leaves one of the first area and the second area and enters the blind spot area and by detecting the position of the tracking-target moving body when the tracking-target moving body leaves the blind spot area and enters the other one of the first area and the second area, determine that the tracking-target moving body leaves the second area and enters the blind spot area using a blind spot entrance confirmation area, the blind spot entrance confirmation area being set in advance, being set to have a predetermined range, and being situated on a rear side of the subject vehicle with respect to the blind spot area, and
 execute driving support based on the calculated trajectory of the tracking-target moving body.















2. The driving support apparatus according to claim 1, wherein the processing circuitry is configured to change a content of the support for the driving support in accordance with an estimation accuracy of the position of the tracking-target moving body.

3 and 4. The driving support apparatus according to claim 1, wherein the processing circuitry is configured to change a content of the support for the driving support in accordance with an estimation accuracy of the position of the tracking-target moving body.
4 and 3. The driving support apparatus according to claim 3, wherein the processing circuitry is configured to execute the driving support by executing vehicle control in a case where the estimation accuracy is higher than a case where the driving support is executed by providing notification.

5. The driving support apparatus according to claim 3, wherein the estimation accuracy is set to decrease as a relative speed between the subject vehicle and the tracking-target moving body decreases and to increase as the relative speed increases.


6. The driving support apparatus according to claim 3, wherein the estimation accuracy is set in accordance with an attribute of the tracking-target moving body.

7. The driving support apparatus according to claim 3, wherein the estimation accuracy is set to increase as an acceleration and deceleration of a moving body other than the tracking-target moving body present around the subject vehicle at which the moving body approaches the tracking-target moving body decreases and to decrease as the acceleration and deceleration increases.

1. A driving support apparatus provided on a subject vehicle, the driving support apparatus comprising:
a position detection unit configured to detect a position of a tracking-target moving body moving in a first area and a second area, the first area being located on a front side of the subject vehicle, the second area being located on a rear side of the subject vehicle;
a position estimation unit configured to estimate a position of the tracking-target moving body moving in a blind spot area based on the position of the tracking-target moving body detected in any one of the first area and the second area by the position detection unit, the blind spot area being an area other than the first area and the second area;
 a trajectory calculation unit configured to calculate a trajectory of the tracking-target moving body, so that a trajectory of the tracking-target moving body detected in at least one of the first area and the second area and a trajectory of the tracking-target moving body estimated in the blind spot area are continuous to each other, by estimating the position of the tracking-target moving body by controlling the position estimation unit when the tracking-target moving body leaves one of the first area and the second area and enters the blind spot area and by detecting the position of the tracking-target moving body by controlling the position detection unit when the tracking-target moving body leaves the blind spot area and enters the other one of the first area and the second area, and
 determine that the tracking-target moving body leaves the second area and enters the blind spot area using a blind spot entrance confirmation area, the blind spot entrance confirmation area being set in advance, being set to have a predetermined range, and being situated on the rear side of the subject vehicle with respect to the blind spot area; and
 a support execution unit configured to execute driving support based on the trajectory of the tracking-target moving body calculated by the trajectory calculation unit.
2. The driving support apparatus according to claim 1, wherein the support execution unit is configured to change a content of the support for the driving support in accordance with an estimation accuracy of the position of the tracking-target moving body estimated by the position estimation unit.






3. The driving support apparatus according to claim 2, wherein the support execution unit is configured to execute the driving support by executing vehicle control in a case where the estimation accuracy is higher than a case where the driving support is executed by providing notification.

4. The driving support apparatus according to claim 2, wherein the estimation accuracy is set to decrease as a relative speed between the subject vehicle and the tracking-target moving body decreases and to increase as the relative speed increases.


5. The driving support apparatus according to claim 2, wherein the estimation accuracy is set in accordance with an attribute of the tracking-target moving body.

6. The driving support apparatus according to claim 2, wherein the estimation accuracy is set to increase as an acceleration and deceleration of a moving body other than the tracking-target moving body present around the subject vehicle at which the moving body approaches the tracking-target moving body decreases and to decrease as the acceleration and deceleration increases.




Accordingly a double patenting rejection is proper in this Office Action. 
9.    Independent claim 8 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 10 of US Pat. 11364901 by Nguyen Van et al. (same assignee). Although the claim at issue are not expressly identical, it is not patentably distinct from each other because these claimed inventions are directed to using the same driving support apparatus for the same claimed purpose. 
10.    Independent claim 15 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 10 of US Pat. 11364901  by Nguyen Van et al. (same assignee). Although the claim at issue are not expressly identical, it is not patentably distinct from each other because these claimed inventions are directed to using the same driving support apparatus for the same claimed purpose. 
11.	Dependent claims 2-7, 9-14, and 16-20 are is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-18 of US Pat. 11364901 by Nguyen Van et al. (same assignee).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
12.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee  et al., (US Pub. 2010/0117813 A1) (hereinafter “Lee”).  
A. Per independent claims 1, 8, and 17: Lee et al., disclose an apparatus, an associated method, and a medium for driving support (see Lee, para. [0010]), comprising features:
- a first sensor for detecting an area of a subject vehicle (see Lee et al., Fig.1, ref. 22);
- a second sensor for detecting a second area of the subject vehicle, the second area being an area different from the first area (see Lee et al., Fig.1, ref. 20);
- detecting the position of a tracking-target moving body moving in the first area and the second area (e.g., vehicle 12 is still being detected by vehicle 10 while it moves to a different detecting region, see Lee et al., Figs. 3-4);
- a position estimation unit configured to estimate the position of the tracking-target moving body moving in a blind spot area based on the position of the tracking-target moving body detected in any one of the first area and the second area by the position detection unit, the blind spot area being a surrounding area on a side of the subject vehicle and being an area other than the first area and the second area (i.e., “Transitions between different detection ranges of sensors 36 are bridged by prediction by utilizing a handover algorithm.” see Lee et al., para. [0009], [0028], and [0033]);
- a trajectory calculation unit configured to calculate the trajectory of the tracking-target moving body, so that the trajectory of the moving body detected in the first area and the second area and the trajectory of the moving body estimated in the blind spot area are continuous to each other, by estimating the position of the moving body by controlling the position estimation unit when the tracking-target moving body leaves one of the first area and the second area and enters the blind spot area and by detecting the position of the moving body by controlling the position detection unit when the moving body leaves the blind spot area and enters the other one of the first area and the second area (see Lee et al., para. [0009], and [0010]); and
- a support execution unit configured to execute driving support based on the trajectory of the tracking-target moving body calculated by the trajectory calculation unit (see Lee et al., para. [0005], and [0032]).
Lee et al., do not disclose claimed “using a blind spot entrance confirmation area, the blind spot entrance confirmation area being set in advance, being set to have a predetermined range, and being situated on a rear side of the subject vehicle with respect to the blind spot area” .
However, a “confirmation” feature/step has been suggested by Lee in order to activate a support execution unit when a boundary of predetermined area has been violated (i.e., a confirmation has been made after detecting “the system warns the driver by an optic and/or acoustic signal. ” see Lee, Fig. 3, and para. [0003]).
It would have been obvious with one of ordinary skill in the art at the time this invention was made to implement Lee with a confirmation step before activating a driving support unit as claimed because this prior art is exactly in the same field of endeavor to efficiently tracking a moving target in a blind spot area.
B. Per dependent claims  2, 9, and 16: The rationales and reference for a rejection of claim 1 are incorporated.
Lee also uses sensors to determine a position of the tracking-target moving body moving in the first area and the second area of a blind spot area, and the blind spot area being an area other than the first area and the second area (see Lee Fig. 3 and para. [0026], [0028], [0030]).
C. Per dependent claims  3-4, 10-11, and 17-18: The rationales and reference for a rejection of claim 1 are incorporated.
Applicant claims that “ the processing circuitry is configured to change a content of the support for the driving support in accordance with an estimation accuracy of the position of the tracking-target moving body”.
Lee et al., do not disclose that  support execution unit is configured to change a content of the support for the driving support in accordance with estimation accuracy of the position of the tracking-target moving body estimated by the position estimation unit; however, a level of adjustable accuracy of a sensor has been known by one of ordinary skill in the art to detect within a certain range (e.g., using a more accurate model of sensor to cover a broader/accurate range).
It would have been obvious with one of ordinary skill in the art at the time this invention was made to implement Lee by using adjustable-range sensors for different intent of uses. 
D. Per dependent claims  5, 12, and 19: The rationales and references for a rejection of claim 3 are incorporated.
Applicant claims a feature that sensing accuracies are dependent on different moving speeds.
It would have been obvious with one of ordinary skill in the art at the time this invention was made using Lee’s disclosure to recognize a fact that sensing accuracies are relatively dependent on different target moving speeds.
E. Per dependent claims  6-7, 13-14, and 20: The rationales and references for a rejection of claim 3 are incorporated.
Applicant claims a feature that an estimation of accuracy is set in accordance with an attribute of the tracking-target moving body; the estimation accuracy is set to increase as an acceleration and deceleration of a moving body other than the tracking-target moving body present around the subject vehicle at which the moving body approaches the tracking-target moving body decreases and to decrease as the acceleration and deceleration increases.
Lee suggests this feature by disclosing of using an adaptive speed control to help road vehicles maintain a safe following distance and stay within the speed limit. (see Lee, para. [0007], [0011]).
Conclusion
13.	Claims 1-20 are rejected. 
14. 	Note: Active Blind Spot Assist uses a collection of sensors and cameras to constantly monitor an area of up to 10 feet behind and immediately adjacent to your vehicle. In the event that a vehicle is detected within the blind spot area, a red triangle warning indicator appears in the corresponding exterior side mirror.
 15.	The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cuong H Nguyen whose telephone number is (571)272-6759. The examiner can normally be reached on M - F: 9:00AM- 5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) t http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000. 
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662